Wade, C. J.
1. The petition as amended was not subject to the demurrers; and the judge did not err in allowing the amendment.
2. The eharge of the court that the administrator might recover even though the demand sued upon had been set apart as a year’s support may have been erroneous (Winn v. Lunsford, 130 Ga. 436 (3), 61 S. E. 9), but under the facts of the case it was harmless, since the evidence *683demanded a finding that the debt in question, was not set apart as a year’s support.
Decided April 23, 1919.
Complaint; from Camden superior court—Judge Highsmith. July 29, 1918.
S. C. Townsend, for plaintiff in error.
James T. Vocelle, contra.
3. The other assignments of error attacking the charge of the court do not point out the error or errors complained of, and relate to instructions not erroneous in the abstract, an'd therefore cannot be considered by this court.
4. There was evidence to support the verdict, and the judgment overruling the motion for a new trial is

Affirmed.


Jenkins and Luke, J.J., concur.